Cite as: 558 U. S. ____ (2009)                 1

                      Statement of STEVENS, J.

SUPREME COURT OF THE UNITED STATES
                            _________________

                       No. 09–7839 (09A521)
                            _________________


CECIL C. JOHNSON v. PHIL BREDESEN, GOVERNOR
             OF TENNESSEE, ET AL.
ON APPLICATION FOR STAY AND ON PETITION FOR A WRIT OF

 CERTIORARI TO THE UNITED STATES COURT OF APPEALS

                FOR THE SIXTH CIRCUIT

                         [December 2, 2009] 


  The application for stay of execution of sentence of death
presented to JUSTICE STEVENS and by him referred to the
Court is denied. The petition for a writ of certiorari is
denied.
  Statement of JUSTICE STEVENS, with whom JUSTICE
BREYER joins, respecting the denial of certiorari.
  Petitioner Cecil Johnson, Jr., has been confined to a
solitary cell awaiting his execution for nearly 29 years.1
Johnson bears little, if any, responsibility for this delay.
After his execution date was set and on the day the Gov­
ernor of Tennessee denied him clemency, Johnson brought
this Eighth Amendment challenge under Rev. Stat. §1979,
42 U. S. C. §1983 to enjoin the State from executing him
after this lengthy and inhumane delay. See Lackey v.
Texas, 514 U. S. 1045, 1045–1046 (1995) (STEVENS, J.,
statement respecting denial of certiorari); see also Thomp
son v. McNeil, 556 U. S. ___, ___ (2009) (same); id., at ___
(BREYER, J., dissenting from denial of certiorari). Because
——————
  1 “Inmates who are under a sentence of death shall be single-celled

and housed in a maximum security unit separate from the general
population.” State of Tennessee, Dept. of Correction, Administrative
Policies and Procedures, Index #506.14(VI)(B)(2) (2009), online at
http://www.state.tn.us/correction/pdf/ 506-14.pdf (as visited Dec. 1,
2009).
2                     JOHNSON v. BREDESEN

                       Statement of STEVENS, J.

I remain steadfast in my view “that executing defendants
after such delays is unacceptably cruel,” id., at ___ (slip
op., at 4), I would grant the stay application and the peti­
tion for certiorari.
   Johnson was tried and convicted of three counts of first­
degree murder in 1981. He continues to maintain his
innocence. Complaint ¶9. There was no physical evidence
tying Johnson to the crime. See Johnson v. Bell, 525 F. 3d
466, 490 (CA6 2008) (Cole, J., dissenting). In 1992 a
change in state law gave Johnson access, for the first time,
to substantial evidence undermining key eyewitness tes­
timony against him. Id., at 473. This evidence calls into
question the persuasive force of the eyewitness’ testimony,
and, consequently, whether Johnson’s conviction was
infected with constitutional error. See Brady v. Maryland,
373 U. S. 83 (1963); Johnson, 525 F. 3d, at 490 (Cole, J.,
dissenting). The merits of Johnson’s Brady claim are not
before us; we denied certiorari on this issue several
months ago. No. 08–7163, 557 U. S. ___ (2009). But the
constitutional concerns raised by Judge Cole’s dissent only
underscore my strongly held view that state-caused delay
in state-sponsored killings can be unacceptably cruel. See
Thompson, 556 U. S., at ___ (slip op., at 3–4).2 We cannot
know as a definitive matter whether, if the State had not
withheld exculpatory evidence, Johnson would have been
convicted of these crimes. We do know that Johnson
would not have waited for 11 years on death row before
the State met its disclosure obligations. In short, this is as
compelling a case as I have encountered for addressing the
constitutional concerns that I raised in Lackey.
——————
  2 The possibility that there was constitutional error in Johnson’s case

is far from unique. See Root, Cruel and Unusual Punishment: A
Reconsideration of the Lackey Claim, 27 N. Y. U. Rev. L. & Soc. Change
281, 312–313 (2002) (discussing error rates in capital trials) (citing J.
Liebman, J. Fagan, & V. West, A Broken System: Error Rates in
Capital Cases, 1973–1995, p. 5 (2000)).
                 Cite as: 558 U. S. ____ (2009)            3

                   Statement of STEVENS, J.

   This case deserves our full attention for another reason.
Johnson has brought his Eighth Amendment claim under
42 U. S. C. §1983. More typically, such claims have been
brought in habeas corpus. See, e.g., Thompson v. Secre
tary for Dept. of Corrections, 517 F. 3d 1279, 1280 (CA11
2008) (per curiam); Allen v. Ornoski, 435 F. 3d 946, 956–
960 (CA9 2006); cf. Knight v. Florida, 528 U. S. 990, 998
(1999) (BREYER, J., dissenting from denial of certiorari)
(discussing Lackey claim raised after state resentencing on
successful habeas corpus petition). This case’s posture
raises two important questions: whether a Lackey claim is
cognizable under §1983; and, if it is not, whether a second
federal habeas petition raising a Lackey claim is a succes­
sive petition under 28 U. S. C. §2244(b)(2). The Sixth
Circuit agreed with the District Court’s conclusion that a
standalone Lackey challenge under §1983 is the “func­
tional equivalent” of a habeas corpus challenge, App. to
Pet. for Cert. B-9 (District Court opinion), and thus must
proceed under 28 U. S. C. §2244(b)(2)’s successive petition
bar, see Allen, 435 F. 3d, at 956–960. The resolution of
these questions below poses a nearly insurmountable
hurdle for those seeking to raise similar Eighth Amend­
ment challenges.
   In my view, these procedural questions are inextricably
linked to the two underlying evils of intolerable delay.
First, the delay itself subjects death row inmates to dec­
ades of especially severe, dehumanizing conditions of
confinement. See Thompson, 556 U. S., at ___ (slip op., at
2) (STEVENS, J., respecting denial of certiorari); Lackey,
514 U. S., at 1046–1047 (same); see also Furman v. Geor
gia, 408 U. S. 238, 288 (1972) (Brennan, J., concurring)
(“[T]he prospect of pending execution exacts a frightful toll
during the inevitable long wait between the imposition of
sentence and the actual infliction of death”). Second,
“delaying an execution does not further public purposes of
retribution and deterrence but only diminishes whatever
4                  JOHNSON v. BREDESEN

                    Statement of STEVENS, J.

possible benefit society might receive from petitioner’s
death.” Thompson, 556 U. S., at ___ (slip op., at 2)
(STEVENS, J., respecting denial of certiorari). In other
words, the penological justifications for the death penalty
diminish as the delay lengthens. Id., at ___ (slip op., at 2);
Lackey, 514 U. S., at 1046–1047. Thus, I find constitu­
tionally significant both the conditions of confinement and
the nature of the penalty itself.
   In light of these coextensive concerns, I find it quite
difficult to conclude, as the courts below did, that John­
son’s §1983 action is the functional equivalent of a habeas
petition. Both the gravamen of petitioner’s complaint and
one of the central concerns animating Lackey is that the
“method” of the State’s execution of a death sentence—a
lengthy delay due in no small part to the State’s malfea­
sance in this case—is itself unconstitutional. We have
held that “method” of execution claims are cognizable
under §1983. Hill v. McDonough, 547 U. S. 573, 580
(2006); see also Nelson v. Campbell, 541 U. S. 637, 645–
647 (2004). But a successful Lackey claim would have the
effect of rendering invalid a particular death sentence,
suggesting that Johnson’s Lackey claim “directly call[s]
into question the ‘fact’ or ‘validity’ of the sentence itself,”
Nelson, 541 U. S., at 644. Were petitioner to prevail, it is
true that the State will not be able to go forward in this
case “by simply altering its method of execution,” ibid. On
the other hand, it is equally true that, had the State not
carried out his sentence in this intolerably cruel manner,
the State would have been quite free, as a constitutional
matter, to “go forward with the sentence,” ibid.
   Although the Court of Appeals’ treatment of Johnson’s
claim as a habeas challenge is a close question, its decision
to apply §2244(b)(2)’s successive habeas bar is not. The
Sixth Circuit’s decision has the curious effect of forcing
Johnson to bring a Lackey claim prematurely, possibly at a
                    Cite as: 558 U. S. ____ (2009)                   5

                       Statement of STEVENS, J.

time before it is ripe.3 Moreover, construing this claim as
the functional equivalent of a habeas action also has the
unfortunate effect of inviting further delay: A petitioner
would be compelled to return to state court to exhaust his
Lackey claim in the first instance under 28 U. S. C.
§2254(b)(1). For these reasons, I am persuaded that a
Lackey claim, like a claim that one is mentally incompe­
tent to be executed, should, at the very least, not accrue
until an execution date is set. See Ceja v. Stewart, 134
F. 3d 1368, 1371–1372 (CA9 1998) (Fletcher, J., dissent­
ing); cf. Panetti v. Quarterman, 551 U. S. 930, 945 (2007).
  When I first expressed my views in Lackey, I did not
envision such procedural obstacles to the consideration of
a claim that nearly three decades of delay on death row,
much of it caused by the State, has deprived a person of
his Eighth Amendment right to avoid cruel and unusual
punishment. One does not need to accept the proposition
“that the imposition of the death penalty represents ‘the
pointless and needless extinction of life with only marginal
contributions to any discernible social or public purposes,’”
Baze v. Rees, 553 U. S. 35, ___, (2008) (slip op., at 17)
(STEVENS, J., concurring in judgment) (quoting Furman,
408 U. S., at 312 (White, J., concurring)), in order to agree
that the imposition of the death penalty on these extreme
facts is without constitutional justification. Most regret­
tably, a majority of this Court continues to find these
issues not of sufficient weight to merit our attention.
——————
   3 The State argues, and the courts below agreed, that Johnson should

have brought his Eighth Amendment claim in the federal habeas
proceeding he commenced in 1999. At that point in time, Johnson had
been on death row for 18 years. This was one year longer than the
petitioner in Lackey. Of course, by 1999, the Court had denied certio­
rari in Lackey and in Knight v. Florida, 528 U.S. 990, which involved a
19-year delay. Therefore, when Johnson filed his federal habeas action,
he had reason to believe that an 18-year delay was not long enough to
trigger Eighth Amendment concerns and that any Lackey-based claim
was premature.